DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

detection unit, acquisition unit, control unit, determination unit, communication unit, defocus detection unit, generation unit, in claims 1-15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "communication unit" in claim scope. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-7, 14 - 15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Abe et al. (2013/0010373, hereinafter Abe).

	
Regarding claim 1, a lens apparatus (200, fig. 1) attachable to and detachable from a camera body (100, abstract, title), the lens apparatus comprising: 
an optical system including a plurality of lens units (optical system includes plurality of lens units comprises G1-G6, fig. 1) configured to move in adjusting an in-focus state of a subject image (claim 6 and dependents, abstract, ¶0008-0009, ¶0054, ¶0089, ¶0116); 
a detection unit (lens microcomputer 240, fig. 1) configured to detect respective positions of the plurality of lens units (¶0049, ¶0057, ¶0072-¶0073, claim 6 and dependents); 
an acquisition unit (Lens microcomputer 240, fig. 1) configured to acquire, based on the respective positions of the plurality of lens units detected by the detection unit and relational information indicating a relation between a subject distance and the respective positions of the plurality of lens units (abstract, ¶0009, ¶0049, ¶0053, ¶0054, ¶0057, ¶0072-0073, ¶0113, ¶0142, claim 6 and dependents; relational information are shown in Here, the body microcomputer 110 recognizes the first focus lens group G4 and the second focus lens group G5 as a single unit "focus lens", instead of recognizing them as individual units. That is, the body microcomputer 110 outputs a control signal to the "focus lens" but not to a plurality of focus lens groups. By this, even if there are three or more focus lens groups, the body microcomputer 110 can output the same control signal as that for the case of a single focus lens group. 
When the lens microcomputer 240 receives the control signal for allowing the "focus lens" to perform search operation from the body microcomputer 110, the lens microcomputer 240 outputs a control signal to the lens drive controller 241 to allow the first focus lens group G4 to perform search operation. Specifically, the body microcomputer 110 notifies the lens microcomputer 240 of a focus target position of the "focus lens" which is distant by a predetermined distance from the current position of the "focus lens". Based on the notified focus target position of the "focus lens", the lens microcomputer 240 determines a focus target position (first focus target position) of the first focus lens group G4 (S701). The position of the zoom lens group G2 is maintained at the current position – ¶0119-0120); and 
a control unit (Lens drive controller 241, fig. 1) configured to control the respective positions of the plurality of lens units based on the position information (¶0049, ¶0057, ¶0073, claim 6 and dependents). 
Regarding claim 4, Abe discloses the lens apparatus according to claim 1, wherein the relational information is first relational information, and wherein, in acquiring the position information corresponding to the current subject distance, the acquisition unit is configure to further use second relational information indicating a relation between the subject distance and the position information defined based on a predetermined definition (When the lens microcomputer 240 receives the control signal for allowing the "focus lens" to perform search operation from the body microcomputer 110, the lens microcomputer 240 outputs a control signal to the lens drive controller 241 to allow the first focus lens group G4 to perform search operation. Specifically, the body microcomputer 110 notifies the lens microcomputer 240 of a focus target position of the "focus lens" which is distant by a predetermined distance from the current position of the "focus lens". Based on the notified focus target position of the "focus lens", the lens microcomputer 240 determines a focus target position (first focus target position) of the first focus lens group G4 (S701). The position of the zoom lens group G2 is maintained at the current position – ¶0119-0120.
The body microcomputer 110 of the digital camera 1000 detects, as shown in FIG. 12, a contrast value of a subject image captured by the imaging sensor 135, while changing the position of each of the focus lens groups G4 and G5 by a predetermined distance. The body microcomputer 110 determines the positions of the focus lens groups G4 and G5 at which the maximum contrast value is obtained, as a focus position. Searching for the positions of the focus lens groups G4 and G5 at which the maximum contrast value is obtained in order to determine such a focus position is hereinafter referred to as "search operation" – ¶0116). 
Regarding claim 5, Abe discloses the lens apparatus according to claim 1, further comprising a determination unit (lens microcomputer 240, fig. 1) configured to determine respective driving commands to drive the plurality of lens units based on a driving command received from the camera body (When the lens microcomputer 240 receives the control signal for allowing the "focus lens" to perform search operation from the body microcomputer 110, the lens microcomputer 240 outputs a control signal to the lens drive controller 241 to allow the first focus lens group G4 to perform search operation. Specifically, the body microcomputer 110 notifies the lens microcomputer 240 of a focus target position of the "focus lens" which is distant by a predetermined distance from the current position of the "focus lens". Based on the notified focus target position of the "focus lens", the lens microcomputer 240 determines a focus target position (first focus target position) of the first focus lens group G4 (S701). The position of the zoom lens group G2 is maintained at the current position – ¶0120). 
Regarding claim 6, Abe discloses the lens apparatus according to claim 5, wherein the determination unit is configured to determine respective driving commands to drive the plurality of focus units based on the driving command received from the camera body and the relational information (abstract, ¶0119-0120, ¶0116, claim 6 and dependents). 
Regarding claim 7, Abe discloses the lens apparatus according to claim 1, wherein, for the same subject distance, the position information is identical to position information about a position of one lens unit in the relational information about the one lens unit among the plurality of lens units indicated by the relational information (If the lens microcomputer 240 determines that the first focus target position is on a tracking curve (Yes at step S702), then the lens microcomputer 240 obtains a tracking curve of second tracking data corresponding to the tracking curve on which the first focus target position lies. The lens microcomputer 240 determines a second focus target position based on the obtained tracking curve and the current position of the zoom lens group G2 (S703). Here, a method of determining a second focus target position is the same as the method of determining a second focus target position during the above-described zoom tracking operation – ¶0121-0122). 
Regarding claim 14, Abe discloses the lens apparatus according to claim 1, wherein, in a case where the camera body detects the in-focus state based on a contrast of the 3, the communication unit is configured to transmit the position information corresponding to the current subject distance to the camera body at predetermined intervals (The body microcomputer 110 of the digital camera 1000 detects, as shown in FIG. 12, a contrast value of a subject image captured by the imaging sensor 135, while changing the position of each of the focus lens groups G4 and G5 by a predetermined distance. The body microcomputer 110 determines the positions of the focus lens groups G4 and G5 at which the maximum contrast value is obtained, as a focus position. Searching for the positions of the focus lens groups G4 and G5 at which the maximum contrast value is obtained in order to determine such a focus position is hereinafter referred to as "search operation" – ¶0116
When AF operation starts, the body microcomputer 110 detects a contrast value of image data generated through the lens groups, with the zoom lens group G2 and the focus lens groups G4 and G5 being at the current positions. In addition, the body microcomputer 110 grasps the position of the first focus lens group G4 by communication with the interchangeable lens 200. Then, the body microcomputer 110 outputs a control signal to the lens microcomputer 240 so as to allow the first focus lens group G4 and the second focus lens group G5 to perform search operation – ¶0118. Limitation predetermined intervals is understood met for any/all arbitrary intervals when such communication and exchange of information takes place between the camera and lens microcontroller). 
Regarding claim 15, Abe discloses a camera (camera in fig. 1) that a lens apparatus (200, fig. 1) having an optical system including a plurality of lens units (plurality of lens units G1-G6, fig. 1) configured to move in adjusting an in-focus state of a subject image is attachable to and detachable from, the camera (abstract, ¶0042, ¶0050, 0054, 0113) comprising: an image sensor (sensor 135); 
a defocus detection unit (image processing unit 135, fig. 1) configured to detect the in-focus state by using the image sensor (a focus determination process by detection of a contrast value – ¶0035); and 
a generation unit (body microcontroller 110, fig. 1) configured to generate a driving command for the lens apparatus based on a detection result detected by defocus detection unit (¶0063, 0064, 0120, 0132, 0134-0139), and position information about a single position representing respective positions of the plurality of lens units corresponding to a current subject distance, the position information being acquired from the lens apparatus (When AF operation starts, the body microcomputer 110 detects a contrast value of image data generated through the lens groups, with the zoom lens group G2 and the focus lens groups G4 and G5 being at the current positions. In addition, the body microcomputer 110 grasps the position of the first focus lens group G4 by communication with the interchangeable lens 200. Then, the body microcomputer 110 outputs a control signal to the lens microcomputer 240 so as to allow the first focus lens group G4 and the second focus lens group G5 to perform search operation.
Here, the body microcomputer 110 recognizes the first focus lens group G4 and the second focus lens group G5 as a single unit "focus lens", instead of recognizing them as individual units. That is, the body microcomputer 110 outputs a control signal to the "focus lens" but not to a plurality of focus lens groups. By this, even if there are three or more focus lens groups, the body microcomputer 110 can output the same control signal as that for the case of a single focus lens group. 
When the lens microcomputer 240 receives the control signal for allowing the "focus lens" to perform search operation from the body microcomputer 110, the lens microcomputer 240 outputs a control signal to the lens drive controller 241 to allow the first focus lens group G4 to perform search operation. Specifically, the body microcomputer 110 notifies the lens microcomputer 240 of a focus target position of the "focus lens" which is distant by a predetermined distance from the current position of the "focus lens". Based on the notified focus target position of the "focus lens", the lens microcomputer 240 determines a focus target position (first focus target position) of the first focus lens group G4 (S701). The position of the zoom lens group G2 is maintained at the current position – ¶0118-0120). 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Official Notice.
Regarding claim 16, Abe discloses a non-transitory computer-readable storage medium (ROM 210, fig. 1), and a computer of a lens apparatus attachable to and detachable from a camera (lens microcomputer 240 of lens apparatus 200, attachable to and detachable from a camera 100, fig. 1), cause the computer to perform a control method comprising: detecting respective positions of a plurality of lens units configured to move in adjusting an in-focus state of a subject image; acquiring, based on the detected respective positions of the plurality of lens units and relational information indicating a relation between a subject distance and the respective positions of the 
For limitation that the non-transitory computer-readable storage medium storing instructions that, when executed by the computer of a lens apparatus, cause the computer to perform the control method described above, examiner takes Official Notice. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Abe according to the Official Notice, to store instructions in ROM 210, when executed by the computer 240 of a lens apparatus 200, cause the computer 240 to perform the control method described above, because, running a method from a non-transitory computer-readable storage medium storing instructions that, when executed by a computer of a lens apparatus, causing the computer to perform a control method, is a well-known practice used in the art yielding predictable results. 
Allowable Subject Matter
Claims 2-3, 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, 
Regarding claim 2, wherein the acquisition unit is configured to calculate a deviation from a target subject distance resulting from a lag in movement of at least one of the plurality of lens units, and to determine the current subject distance based on the deviation. 
Regarding claim 8, wherein the one lens unit is a lens unit having a larger movement amount in adjusting the in-focus state from infinity to the shortest distance among the plurality of lens units. 
Regarding claim 9, Abe discloses the lens apparatus according to claim 1, further comprising a communication unit configured to communicate with the camera body, wherein the communication unit is configured to transmit, to the camera body, information (The body-side communication unit 105 and a lens-side communication unit 291 (described later) can perform data communication with each other. Communication data includes, for example, lens specific data (image magnification change data, etc.), a focus drive control signal, an exposure synchronizing signal, information indicating whether a moving image is being recorded, zoom position information, focus position information, etc. – ¶0032).
Abe also discloses, communication unit (291, 105, fig. 1) is configured to transmit, to the camera body, information (¶0032-0033).
Abe is not found disclosing explicitly, communication unit is configured to transmit, to the camera body, one piece of focus sensitivity information corresponding to a combination of the respective positions of the plurality of lens units detected by the detection unit. 
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – Taguchi (20140079380), KOBAYASHI (20190064475), Kishida et al. (20120262595), Ito et al. (9813603), Pan (20110234768) – who disclose different interchangeable lens units where more than one focus lens is used for AF control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661